Title: From Thomas Jefferson to Arthur S. Brockenbrough, 7 April 1826
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Apr. 7. 26
I have extracted from the late proceedings of the board of Visitors such articles as require to be immediately known and acted on. I must pray you in the first place to have a fair copy made out and delivered to Doctr Dunglison chairman of the faculty for communication by them to their classes, and that, to all others whom it may concern, you make known yourself such articles as concern them. there are still some matters which being of permanent object, I shall be able to hand you in a few days to be printed and added to our permanent enactments.The prosecutions which the paper now inclosed require you to superintend, and the duties of police generally which they make incumbent on you will place you, I know, in a most painful situation, and expose you to occurrences of the most disagreable character. but the Visitors deem them of indispensable necessity, in the Constitution of the University the office of Proctor was looked to as the right arm of the Institution, and that it should be firm, fearless, and vigorous in all it’s requisite exertions. the institution cannot spare the most energetic exertions of this powerful  agent. they do therefore expect your unremitting exertions to pursue the measures necessary for the preservation of order and to enforce the exact punishment of all breaches of it.We are not satisfied with the slowness with which the buildings have been conducted the last year, and particularly with respect to the Library, and the Anatomical theatre. these ought to have been done before this. the books remaining packed so long in their cases, it may be feared are at this time in a progressing course of injury, in addition to the loss of their use to the Professors and  students. a greater force of workmen ought to have been employed; and it is now requested that all which can be employed be immediately put into action, first for the completion of the Library room and shelves, and next for the Anatomical building. the transportation of the Capitels too call pressingly for exertion.I am sorry to be, of necessity, the official organ of these uneasy animadversions. be assured, as to myself personally of every kind & friendly disposition and indulgence in whatever duty admits, and that I shall always be truly gratified with every occasion of rendering you service and proofs of my sincere esteem and attachment
						Th: Jefferson